IN THE
            ARIZONA COURT OF APPEALS
                             DIVISION ONE


RESPECT THE PROMISE IN OPPOSITION TO R-14-02-NEIGHBORS FOR
A BETTER GLENDALE, an Arizona political committee; NO MORE BAD
DEALS FOR GLENDALE IN OPPOSITION TO R-14-03-NEIGHBORS FOR
A BETTER GLENDALE, an Arizona political committee, GARY HIRSCH,
an individual,
                     Plaintiffs/Appellants

                                    v.

PAM HANNA, in her official capacity as City Clerk of the City of Glendale,
Arizona; CITY OF GLENDALE, ARIZONA, a municipal corporation,

                          Defendants/Appellees.

                          No. 1 CA-CV 14-0801
                            FILED 9-18-2015

          Appeal from the Superior Court in Maricopa County
                         No. CV2014-011334
               The Honorable Katherine Cooper, Judge

                              AFFIRMED


                               COUNSEL

Osborn Maledon, P.A., Phoenix
By Mary O’Grady, John L. Blanchard
Counsel for Plaintiffs/Appellants

Coppersmith Brockelman PLC, Phoenix
By Keith Beauchamp, Roopali H. Desai, Melissa A. Soliz
Counsel for Defendants/Appellees
                     RESPECT et al. v. HANNA et al.
                         Opinion of the Court



                                OPINION

Judge Michael J. Brown delivered the opinion of the Court, in which
Presiding Judge Maurice Portley and Judge John C. Gemmill joined.


B R O W N, Judge:

¶1            Gary Hirsch, as chairman of two neighborhood political
committees, appeals the superior court’s denial of his application for a writ
of mandamus requiring the Glendale City Clerk to accept and file
referendum petitions challenging the Glendale City Council’s approval of
a resolution and related settlement agreement. Hirsch argues the City
Council’s acts were referable and the City Clerk lacked discretion to refuse
to follow the statutory requirements for processing referendum petitions.
Because we conclude that neither the resolution nor the settlement
agreement were legislative acts, they are not subject to the power of
referendum. We therefore affirm the court’s order.

                             BACKGROUND

¶2             In November 2001, the City Council adopted Ordinance No.
2229, which purported to annex a parcel of land contiguous to the City’s
border, known as Area 137. After an Area 137 landowner filed a petition to
set aside the annexation, however, the City Council adopted Ordinance No.
2258, which abandoned the annexation. Approximately one year later, the
Tohono O’odham Nation (“the Nation”) purchased 134 acres of land (“the
Property”) located within Area 137.

¶3             In 2009, the Nation applied to the Bureau of Indian Affairs to
have the Property taken in trust by the federal government, which would
allow the Nation to conduct gaming activity on the Property. In response
to the Nation’s application, the City Council passed Resolution No. 4246,
“voicing” its opposition to the Nation’s application and corresponding
efforts to establish gaming on the Property. The resolution also directed the
Glendale City Manager and City Attorney “to take all reasonable, necessary
and prudent actions to oppose” the Nation’s application. The City Council
further adopted Ordinance No. 2688, which stated that Ordinance No. 2258
“was ineffective and a nullity” and declared that Area 137 was indeed
annexed as of December 27, 2001. The Nation, however, successfully




                                     2
                      RESPECT et al. v. HANNA et al.
                          Opinion of the Court

challenged the City’s attempted annexation. Tohono O’odham Nation v. City
of Glendale, 227 Ariz. 113 (App. 2011).

¶4             In July 2010, the Secretary of the Department of the Interior
approved the Nation’s application and accepted the Property in trust under
the federal Gila Bend Indian Reservation Lands Replacement Act, 100 Stat.
1798 (1986). The City, and other entities opposing the gaming facility,
challenged the Secretary’s decision in federal district court, which upheld
the decision. The City appealed and the Ninth Circuit Court of Appeals
vacated the district court’s ruling in part and remanded, directing the
Secretary to consider whether the land was “within the corporate limits of
any city or town.” Gila River Indian Cmty. v. United States, 729 F.3d 1139,
1150-51 (9th Cir. 2013). Additional litigation ensued, stemming from the
legislature’s adoption of a statute in 2010 to facilitate annexation of land on
a county island when an application to have the land taken into federal trust
is pending. The Nation sued the State of Arizona and the City, challenging
the constitutionality of the new law. The federal district court struck down
the law, prompting the State and the City to appeal.

¶5            Meanwhile, Representative Trent Franks of Arizona
introduced in Congress the Keep the Promise Act of 2013 (“the Franks
Bill”), designed to prevent the construction of new casinos on trust lands
within the Phoenix metropolitan area. On March 25, 2014, the City Council
passed Resolution No. 4783, declaring its opposition to the Franks Bill.
Interested parties attempted to refer the resolution to voters, but the City
Clerk rejected the referendum petitions, explaining the matter was
administrative and therefore not referable. The City Clerk’s decision was
not challenged.

¶6             On July 3, 2014, the Secretary determined the Property was
not within the corporate limits of any city or town and therefore took the
Property in trust. On July 15, 2014, the City Council approved Resolution
No. 4828, which repealed Resolution No. 4246 (opposing the Nation’s
efforts to establish gaming on the Property) and recognized that City staff
had been directed to commence negotiations with the Nation. No
referendum petitions were filed challenging Resolution No. 4828.

¶7            On August 14, 2014, the City Council adopted Resolution No.
4840. To provide context, the resolution recounted the passage of
Resolution 4246 (annexation resolution), state and federal litigation, the
introduction of the Franks Bill, passage of Resolution No. 4783 (opposing
the Franks Bill), the final decision of the Secretary, passage of unchallenged
Resolution No. 4828 (repealing opposition to gaming on the Property), and


                                      3
                      RESPECT et al. v. HANNA et al.
                          Opinion of the Court

prior settlement negotiations between the City and the Nation. The
resolution then (1) reaffirmed the City Council’s “support” for gaming on
the Property; (2) declared it was in the best interests of the City to enter into
a settlement agreement (“the Settlement Agreement”) with the Nation; (3)
directed the mayor to execute the Settlement Agreement on the City’s
behalf; (4) directed the city attorney to withdraw from ongoing litigation;
(5) declared support for the Secretary’s decision to take the Property in
trust; (6) declared support of the Nation’s gaming project; (7) urged the
State not to challenge the Secretary’s decision and to withdraw from
ongoing litigation; (8) urged the State’s congressional delegation to oppose
any legislation aimed at limiting the Nation’s ability to conduct gaming on
the Property; and (9) reaffirmed Resolution No. 4783 (opposing the Franks
Bill).

¶8             On the same day, the City, the Nation, and the Tohono
O’odham Gaming Enterprise entered into the Settlement Agreement, which
recognized that the City had undertaken steps to oppose the Nation’s
proposed casino project by instituting litigation and pursuing state and
federal legislation. The Settlement Agreement thus confirmed the parties’
intentions to settle all disputes relating to the Property, including the
dismissal of pending litigation. The Settlement Agreement also provided
that the Nation would (1) fund all on-site infrastructure improvements and
reimburse the City for costs it incurs for off-site infrastructure
improvements; (2) make a one-time payment of $500,000 to the City within
ten days of execution of the agreement; and (3) make various payments to
the City and to the Glendale Convention and Visitors Bureau totaling more
than $25 million over the next twenty years.

¶9            On August 25, 2014, the City was dismissed from the only
remaining litigation, the appeal pending in the Ninth Circuit. Soon
thereafter, Hirsch submitted separate petitions for referendum to the City
Clerk challenging Resolution No. 4840 and the Settlement Agreement. The
City Clerk rejected the petitions, explaining that both the Resolution and
the Settlement Agreement were administrative, rather than legislative in
nature, and therefore not subject to referendum.

¶10            Following the City Clerk’s rejection, Hirsch applied for a writ
of mandamus in the superior court to compel the City Clerk to process and
file the referendum petitions. Following briefing and oral argument, the
court entered judgment denying Hirsch’s application, finding that neither
Resolution No. 4840 nor approval of the Settlement Agreement were
legislative acts subject to referendum. The court reasoned that (1) the
provisions of Resolution No. 4840 unrelated to the Settlement Agreement


                                       4
                       RESPECT et al. v. HANNA et al.
                           Opinion of the Court

do not “qualify as legislation;” and (2) the City’s decision to settle its
disputes with the Nation by entering the Settlement Agreement was an
administrative act. Finally, the court held that the City Clerk had the
authority to reject Hirsch’s referendum petitions because they failed to meet
the constitutional limitation that only legislative acts are referable. Hirsch
timely appealed.

                                DISCUSSION

       I. Constitutional Right of Referendum

¶11           Hirsch contends Resolution No. 4840 and the Settlement
Agreement created new a policy and are therefore legislative acts subject to
referendum. Whether a particular action taken by the governing body of a
municipality is subject to the referendum power is a question we review de
novo. See Redelsperger v. City of Avondale, 207 Ariz. 430, 432, ¶ 7 (App. 2004)
(reviewing de novo the trial court’s finding that a city council acted in a
legislative capacity, and thus subject to referendum, when it approved a
conditional use permit).

¶12            The Arizona Constitution reserves the power of referendum
to the people, Ariz. Const. art. 4, pt. 1, § 1, and thus “permits qualified
electors to circulate petitions and refer to a popular vote legislation [that] has
been enacted by their elected representatives.” Wennerstrom v. City of Mesa,
169 Ariz. 485, 488 (1991) (emphasis added). As relevant here, the
constitution reserves the referendum power “to the qualified electors of
every incorporated city, town, and county as to all local, city, town, or
county matters on which such incorporated cities, towns, and counties are
or shall be empowered by general laws to legislate.” Ariz. Const. art. 4, pt.
1, § 1(8) (emphasis added).

¶13           Municipal corporations “act in several capacities: legislative,
executive, administrative, and quasi-judicial.” Wennerstrom, 169 Ariz. at
488. Voters may challenge only legislative actions via referendum because
permitting “referenda on executive and administrative actions would
hamper the efficient administration of local governments.” Id. In
Wennerstrom, our supreme court adopted a general test for evaluating
whether a particular act is legislative, and thus referable, or administrative,
and not referable:

       Actions relating to subjects of a permanent and general
       character are usually regarded as legislative, and those
       providing for subjects of a temporary and special character
       are regarded as administrative. In this connection an


                                        5
                       RESPECT et al. v. HANNA et al.
                           Opinion of the Court

       ordinance which shows an intent to form a permanent rule of
       government until repealed is one of permanent operation.

       ....

       The test of what is a legislative and what is an administrative
       proposition, with respect to the initiative or referendum, has
       further been said to be whether the proposition is one to make
       new law or to execute law already in existence. The power to
       be exercised is legislative in its nature if it prescribes a new
       policy or plan; whereas, it is administrative in its nature if it
       merely pursues a plan already adopted by the legislative
       body itself, or some power superior to it. Similarly, an act or
       resolution constituting a declaration of public purpose and making
       provision for ways and means of its accomplishment is generally
       legislative as distinguished from an act or resolution which merely
       carries out the policy or purpose already declared by the legislative
       body.
169 Ariz. at 489 (quoting 5 E. McQuillin, The Law of Municipal Corporations §
16.55 at 266 (3d rev. ed. 1989) (“McQuillin”)). As noted by the supreme
court, the test is “far easier stated than applied,” and the “plethora of cases”
applying the test are “often irreconcilable.” Wennerstrom, 169 Ariz. at 489.

¶14           In this case, the referendum power is applicable only if the
City Council’s passage of Resolution No. 4840 and approval of the
Settlement Agreement were legislative acts as contemplated by the Arizona
Constitution. See Stop Exploiting Taxpayers v. Jones, 211 Ariz. 576, 578, ¶ 9
(App. 2005) (“Although the constitutional right to referendum is broadly
construed, only legislative acts are subject to referendum.”) (internal
citation omitted). Because different considerations are involved in
ascertaining the legal nature of Resolution No. 4840 and the Settlement
Agreement, we address them separately.

              A. Resolution 4840

¶15              As a threshold matter, we analyze whether the provisions of
Resolution No. 4840 that are unrelated to the Settlement Agreement
constitute “legislation.” The power of referendum applies only to matters
on which the governing body is empowered “to legislate.” See Ariz. Const.
art. 4, pt. 1, § 1(8). “Legislation, whether by the people or the legislature, is
a definite, specific act or resolution.” Saggio v. Connelly, 147 Ariz. 240, 241
(1985). “[L]egislatures do not enact general principles,” rather, to be
considered legislation, a “measure must enact something.” Id.; see also


                                        6
                      RESPECT et al. v. HANNA et al.
                          Opinion of the Court

Black’s Law Dictionary 1037-38 (10th ed. 2009) (defining legislation as “[t]o
make or enact law” and the “attempt to control (something) by
legislation”). Thus, only substantive acts pertaining to subject matter over
which the legislative body has authority to regulate constitute legislation.
See McQuillin, § 16.52 (noting that the right to a referendum is “restricted
to legislation within the power of the municipality to enact or adopt”). As
such, the reference to “actions” set forth in Wennerstrom presupposes that a
legislative body has adopted a substantive measure addressing a matter
over which the legislative body has the power to regulate. See Wennerstrom,
169 Ariz. at 489.

¶16             As a general matter, “courts have jurisdiction and authority
to determine whether the proposed initiative or referendum measure is of
the type authorized to be placed on the ballot.” McQuillin § 16.52. In Winkle
v. City of Tucson, 190 Ariz. 413, 416 (1997), the supreme court explained that
voter initiatives, and by extension referenda challenging the actions of
municipal corporations, may be rejected as procedurally defective on two
bases: (1) structural noncompliance with the statutory requirements, such
as a petition lacking the requisite number of signatures; and (2) the text of
the initiative, or the challenged measure, “fails to enact anything.” Thus,
measures setting forth the “thought processes” of a municipal corporation
and the give-and-take of the political process, devoid of any substantive
enactment, are not subject to referendum. Wennerstrom, 169 Ariz. at 491.

¶17            Applying these principles to Resolution No. 4840, and putting
aside for the moment the provisions relating to approval of the Settlement
Agreement, the remaining provisions: (1) affirm or acknowledge prior
resolutions; (2) express support for the Nation’s casino project; and (3) urge
the State and its representatives to withdraw their opposition to the project.
Mere expressions of support, and encouraging other entities or individuals
to share the same viewpoint, are not substantive measures. Rather than an
enactment, Resolution No. 4840 reflects the City Council’s position on a
matter over which it has no legislative authority to regulate. Accordingly,
the council’s expressions of support for the gaming project and related
“urging” that other entities and individuals withdraw their opposition, do
not constitute legislation.

¶18          Our analysis is consistent with an analogous California case,
Worthington v. City Council of City of Rohnert Park, 31 Cal. Rptr. 3d 59, 63-64
(App. 2005). In that case, a city council and a tribe entered an agreement
memorializing the city’s “non-opposition” to the tribe’s plans to build a
casino and resort on property near the city’s boundaries, as well as the
tribe’s commitment to pay the city approximately $200 million over a


                                      7
                       RESPECT et al. v. HANNA et al.
                           Opinion of the Court

twenty-year period. Id. Local citizens petitioned to place a referendum on
the ballot regarding the city decision to approve the agreement. Id. at 61.
In concluding that approval of the agreement was a non-referable
administrative act, the court concluded that a “legislative act necessarily
involves more than a mere statement of policy” and a policy statement,
devoid of any enforcement power, “is not an exercise of legislative power.”
Id. at 67. The court reasoned further that “[w]hether a local government
approves or chooses to voice its disapproval is not legislation and therefore
is not subject to referendum.” Id.

¶19            Similar to the circumstances in Worthington, the City
Council’s approval of Resolution No. 4840 merely reflected its changed
position as to how a majority of the council viewed the Nation’s proposed
gaming project. Because the council’s approval was untethered to any
legislative power, the superior court properly concluded the council’s
approval of Resolution No. 4840 was not a legislative act. Cf. Cota-Robles v.
Mayor and Council of City of Tucson, 163 Ariz. 143, 146 (App. 1989)
(concluding Tucson voters could not hold a referendum election to vote on
proposed alignment of a state highway because the city had no “authority
to legislate on the matter”); Citizens for Responsible Transp. v. Draper City, 190
P.3d 1245, 1249, ¶ 13 (Utah 2008) (holding a city’s resolution in support of
commuter rail system was not subject to referendum because construction
would proceed without the resolution).

              B. Settlement Agreement

¶20          Unlike the City Council’s changed position regarding the
Nation’s gaming project, the provision of Resolution No. 4840 approving
the Settlement Agreement does constitute a substantive measure that
authorizes, among other things, the expenditure and receipt of funds. Thus,
the Settlement Agreement is “legislation” in the sense that it does “enact
something.” See Saggio, 147 Ariz. at 241.

¶21            Consistent with the principles confirmed in Wennerstrom,
however, a sound rationale exists that favors recognizing a municipality
has the authority to enter a binding settlement agreement without the cloud
of uncertainty that would exist if the action approving the settlement
agreement were subject to referendum. See Wennerstrom, 169 Ariz. at 488
(“The sound rationale for limiting the referendum to legislative actions is
that to permit referenda on executive and administrative actions would
hamper the efficient administration of local governments.”). Stated
differently, if the terms of a settlement agreement were ultimately subject
to the approval of voters, the ability of municipalities to act in their


                                        8
                       RESPECT et al. v. HANNA et al.
                           Opinion of the Court

executive and administrative capacities to effectively negotiate and resolve
litigation with other parties would be substantially undermined. Allowing
a city’s voters to share the ability to control litigation with a city council
would result in chaotic, if not absurd, results. In addition, the effectiveness
of the judicial system would be compromised if the parties’ settlement
agreements and corresponding withdrawals from litigation could later be
rejected by voters.

¶22            We agree with Hirsch that merely labeling a contract a
“settlement agreement” is not dispositive as to whether the contract is
referable. An agreement that settles pending litigation, however, is, by any
measure, a settlement agreement. See Black’s Law Dictionary 1582
(defining a settlement agreement as “an agreement ending a dispute or
lawsuit”). The City Council determined, after years of litigation costing the
City more than $3 million in legal fees, it was no longer in the City’s best
interests to challenge the Nation’s proposed gaming facility, through
litigation or otherwise, and to end the disputes between them. Contrary to
Hirsch’s argument, exempting settlement agreements from challenge by
referenda is not inconsistent with Wennerstrom, which specifically held that
that executive and administrative acts of a municipal corporation are not
referable. Wennerstrom, 169 Ariz. at 488; see also McQuillin, § 16.51 (“While
the power of the people to legislate directly through referenda is a
constitutionally guaranteed right, that right exists only when the law or
ordinance the voters seek to challenge was enacted legislatively as opposed
to administratively.”).

¶23            Hirsch fails to cite any case in any jurisdiction holding that a
settlement agreement is referable, and our research reveals only contrary
authority. See McQuillin, § 16.55 (“[T]he following have been deemed not
subject to initiative or referendum: . . . settlement of claims in litigation.”);
Oakman v. City of Eveleth, 203 N.W. 514, 517 (Minn. 1925) (holding the city’s
settlement of certain claims brought against city officials was the “exercis[e]
of an administrative function” that involved “investigation and discretion”
and was not subject to referendum); Phillips v. City of Whitefish, 330 P.3d 442,
456 (Mont. 2014) (determining a settlement agreement was “principally
administrative in nature” and, because “the legislative function did not
predominate,” it was not subject to referendum); Okerson v. Common Council
of City of Hot Springs, 767 N.W.2d 531, 536 (S.D. 2009) (concluding the
settlement of litigation is an “administrative” matter appropriately left to
the city council, not voters); cf. Worthington, 31 Cal. Rptr. 3d at 67 (“The give-
and-take involved when a government entity negotiates an agreement with
a sovereign Indian tribe is not legislation, but is a process requiring the
consent of both contracting parties.”).


                                        9
                      RESPECT et al. v. HANNA et al.
                          Opinion of the Court

¶24           Furthermore, to the extent Hirsch argues the City’s obligation
to construct offsite infrastructure renders the Settlement Agreement subject
to referendum, Hirsch has not cited, nor has our research revealed, any
authority supporting the proposition that a government expenditure for a
public improvement is, by definition, subject to referendum. To the
contrary, the Arizona Constitution provides that laws “for the support and
maintenance of the departments of the state and state institutions” are not
referable. Ariz. Const. art. 4, pt. 1, § 1(3).

¶25            Construing this provision, our supreme court held “that the
framers of the constitution and the people who voted for its adoption
understood and intended that appropriations for the support and
maintenance of the departments of the state government and state
institutions were not to be subject to the referendum.” Garvey v. Trew, 64
Ariz. 342, 351, 355 (1946) (explaining that appropriations are exempt from
the referendum power “when made in support and maintenance of the
existing functions of the department or institution”); cf. Stop Exploiting
Taxpayers, 211 Ariz. at 579-80, ¶¶ 12-15 (holding that a measure increasing
utility rates did not create a new tax and thus was not subject to
referendum). Hirsch does not argue that the funds the City committed to
use to front the costs of offsite infrastructure improvements were
unauthorized nor does he dispute that the Nation is obligated to reimburse
the City for all actual costs of the improvements. Cf. Wennerstrom, 169 Ariz.
at 493 (explaining that “[i]f a city makes unauthorized expenditures, the law
may provide a remedy, but the expenditures do not convert a non-referable
resolution into a referable one”).

¶26         Accordingly, the superior court properly concluded that the
City Council’s approval of Resolution No. 4840 and the Settlement
Agreement are not legislative acts that can be challenged by referendum.

       II. Authority to Reject Petitions

¶27            Hirsch argues the City Clerk lacked the statutory authority to
reject petitions challenging acts the City Clerk deemed administrative. “We
interpret statutes de novo, attempting to give effect to the intent of the
legislature.” Ballesteros v. Am. Standard Ins. Co. of Wis., 226 Ariz. 345, 347,
¶ 7 (2011) (internal quotations and citations omitted). “Generally, when the
language of the statute is clear, we follow its direction without resorting to
other methods of statutory interpretation.” Pinal Vista Prop., L.L.C. v.
Turnbull, 208 Ariz. 188, 190, ¶ 10 (App. 2004). Statutes relating to the same
subject or having the same general purpose, however, “should be read in
connection with, or should be construed with other related statutes, as


                                      10
                       RESPECT et al. v. HANNA et al.
                           Opinion of the Court

though they constituted one law.” Id. (internal quotations omitted).
Equally important, every statute must be read in light of related
constitutional provisions. Goodyear Aircraft Corp. v. Indus. Comm’n, 62 Ariz.
398, 407 (1945).

¶28           Title 19 sets forth the procedural framework for challenging a
legislative measure via referendum. First, a person or organization seeking
a referendum files an application with the city clerk and then collects
signatures. Ariz. Rev. Stat. (“A.R.S.”) § 19-111(A); see A.R.S. § 19-141(A)
(defining “secretary of state” as used in Title 19 to include “city or town
clerk”). After collecting the requisite signatures, the applicant files a
petition with the city clerk by “tender[ing]” the petition sheets. A.R.S. § 19-
121(B). Within twenty days of the applicant’s tender of the petition sheets,
the city clerk “shall” review the petition sheets for statutory compliance
and, if the total number of compliant signatures equals or exceeds the
constitutional minimum, the city clerk “shall” randomly select five percent
of the signatures for verification. A.R.S. § 19-121.01(B). The city clerk then
transmits the signatures in the random sample to the county recorder.
A.R.S. § 19-121.01(C).

¶29            Hirsch argues that these statutes governing a city clerk’s
duties in response to a petition, couched in terms of “shall,” afford a city
clerk no discretion to reject a petition on the basis that the challenged
measure is not legislative in nature. However, read in light of the relevant
constitutional provisions from which the referendum power originates,
Ariz. Const. art. 4, pt. 1, § 1; Ariz. Const. art. 4, pt. 1, § 1(8), the statutory
scheme presupposes that a challenged measure is legislative. This
interpretation is consistent with A.R.S. § 19-122(A), which provides that if
a city clerk refuses to accept and file a petition for referendum, the clerk
must provide the applicant “with a written statement of the reason for the
refusal,” but does not limit the basis for such refusal to technical
noncompliance.

¶30            Likewise, this interpretation is supported by well-established
case law upholding the rejection of petitions for referenda challenging non-
legislative acts. See e.g., Wennerstrom, 169 Ariz. at 487, 495 (noting city clerk
refused to process petitions because the resolutions involved were not
subject to referendum); Saggio, 147 Ariz. at 240 (noting city clerk refused to
place a measure on the ballot for a general election); Garvey, 64 Ariz. at 355
(upholding the secretary of state’s “refus[al] to file the referendum
petitions” because the challenged appropriation was not subject to the
referendum power); Stop Exploiting Taxpayers, 211 Ariz. at 578, ¶ 3 (noting
the city clerk refused to transmit a referendum petition because the


                                       11
                      RESPECT et al. v. HANNA et al.
                          Opinion of the Court

challenged measure was an administrative act not subject to referendum).
Furthermore, accepting Hirsch’s argument would create the illogical result
of requiring municipalities to incur the expense of conducting referendum
elections on non-legislative measures, even though the outcome would
have no practical effect because only a legislative act is referable. See
Walgreen Ariz. Drug Co. v. Ariz. Dep’t of Revenue, 209 Ariz. 71, 73, ¶ 12 (2004)
(explaining we interpret statutes “to give them a fair and sensible meaning
and to avoid absurd results”). Therefore, we conclude the superior court
did not err in rejecting Hirsch’s claim that the City Clerk lacked the
authority to reject Hirsch’s petitions.

¶31           Finally, Hirsch requests attorneys’ fees incurred on appeal
pursuant to A.R.S. § 12-348(A)(2), which provides for an award of
attorneys’ fees to any party “that prevails by an adjudication on the merits”
in any proceeding reviewing a city, town, or county decision. Because
Hirsch has not prevailed on appeal, we deny his request.

                               CONCLUSION

¶32           For the foregoing reasons, we affirm the superior court’s
denial of Hirsch’s application for writ for mandamus.




                                   :ama




                                      12